DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Rejections under 35 USC 101: Applicant has amended claim 30 to include “non-transitory” thus the rejections are withdrawn.

Claim Interpretation: Applicant notes in the remarks 10/21/2022, “claim 29 has been canceled” however it is claim 27 that has been canceled. The claims are interpreted under 35 USC 112(f).

Rejections under 35 USC 103
Applicant’s Argument: Applicant argues page 12-14 that claim 1 as amended overcomes the current grounds of rejection in reciting “a priority level of the group based on the priorities associated with the UEs in the group and a number of UEs in the group that the BS has paging for.” Cherian fails to teaches priority level based on priorities associated with the UEs in the group and a number of UEs in the group that the BS has paging for. Bejerano does not teach the priority level determination. 
Examiner’s Response: Applicant's arguments filed 10/21/2022 page 12-14 have been fully considered but they are not persuasive. Examiner notes that Applicant’s amendments incorporate claim 3 and a new limitation indicating determining a priority level of the group based on priority levels of the UEs in the group, partially incorporating claim 5. This has changed the scope of the invention recited in claim 1 and the cited portions of Cherian in rejecting claim 1 have been updated in a new grounds of rejection. Examiner disagrees with Applicant’s argument that Cherian does not teach the determination of a priority level based on priorities associated with the UEs in the group and a number of UEs in the group that the BS has paging for. After reconsideration, Examiner notes the these limitations are broad and are taught in Cherian as it is not clear how the priorities and number affect the determination of the postponing. Cherian teaches determining a group delay for a group of UEs, where the base station learns it has paging for STAs that are part of a group, see ¶0168, where the AP has paging messages, “The paging messages can be addressed to various STAs 106, each of which can be associated with one or more access control groups.” Thus the base station determines a number of UEs needing paging. Subsequent determinations of delaying the paging message transmission are thus based on this step of determining that there are paging messages addressed to multiple i.e. a number of UEs in a group as the claim does not further clarify the influence on the postponing this number has. Examiner notes previous claim 3, now incorporated into claim 1, indicated that the determination of the postponing was based on the number of UEs of the group, but the determination of the priority level of the group was not based on the number of UEs in the group. Thus, the BS determining a number of UEs in a group that have paging as in ¶0168 means the subsequent determinations of delay to be applied is broadly based on this number. Further, the group has “a priority level of the group based on the priorities associated with the UEs in the group.” In ¶0170, a delay or postponing is applied based on the group to which the UEs belong. The groups have a priority level, e.g. high priority group such as group 1 shown in table 1. Thus postponing is based on a priority level associated with priorities of the UEs in the group, ¶0119-120, “Delay tolerant applications can be grouped together, and delay intolerant applications can be grouped together. In an implementation, the STAs 106 having applications that generate high-data-volume per data session can be grouped together and the STAs 106 having applications that generate low-data-volume per data session can be grouped together.” These requirements pertain to a priority of each STA. Thus each STA in the group has a priority that contributes to the overall priority of the group e.g. group 1 having a high priority. As a result, the delay determination is first based on a number of UEs in a group receiving a paging and the priority of the group based on the priorities of the STAs in the group as in ¶0166-170.

Applicant’s Argument: Applicant argues regarding claim 6 on page 15-17 that Cherian does not teach postponing paging based on a time duration and Wu does not teach this feature either. Wu described a time duration before sending a paging message, Wu is silent regarding “based on a time duration since a paging message for the group was received at the BS” as claimed.
Examiner’s Response: Applicant's arguments filed 10/21/2022 have been fully considered but they are not persuasive. Examiner notes that the recitation of determining whether to postpone paging “based on a time duration since a paging message for the group was received at the BS” is broad. The claim does not specify how different time durations change the postponing determination and further does not specify that it is the length of e.g. a timer that is started once the paging message is received and is currently ongoing at the time of the determination. Rather, it may be any time duration between having the paging message and sending the message. Cherian already teaches the BS possessing the paging message when determining when to send the paging to the group. Wu is used to clarify that a further time duration may be determined before sending the paging, and this supports the claimed “time duration” as this may be any time duration during the span in which the BS has the paging message. Upon further consideration, Examiner notes that Cherian would also support this claim language as Cherian teaches the AP having the paging messages and determining a delay after the paging messages are “received,” thus delay can be the claimed “a time duration” as it is a time duration during the time the AP has the paging messages. The limitation is still supported by Cherian and Wu. Applicant should clarify as in claim 7 which is objected. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 25-26, 28-29 recites “Means for determining,” “Means for paging,” “means for transmitting,” which invoke interpretation under 35 USC 112(f) for satisfying each prong (A), (B), (C) indicated above. Applicant’s specification indicates [0086]-[0087] a “processing system 1402 coupled to a transceiver” and coupled to computer-readable medium via a bus for performing the steps, and Examiner is interpreting the “means” to incorporate these components in claims 25-26, 28-29.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 13, 25, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherian et al. (“Cherian”) (US 20130339438 A1) in view of Vaidya et al. (“Vaidya”) (US 20160007316 A1).

Regarding claim 1, Cherian teaches:
A method for wireless communication by a base station (BS) [Figure 1, AP 104 being a hub or base station ¶0105, components in Figure 2 ¶0157], comprising: 
determining one or more groups of user equipments (UEs) [Figure 1 shows AP serving multiple UEs and see ¶0168-170 AP determines paging messages, “paging messages can be addressed to various STAs” and “determines the access control group associated with the STA 106 to which each paging message is addressed”], each group of UEs comprising UEs configured to monitor a paging [see ¶0136, pages are broadcast at a same time to a group of UEs depending on group, ¶0170-173 paging group]; determining whether to postpone paging for a group of the one or more groups of UEs based, at least in part, on a determination of priorities associated with the UEs in the group [¶0170-171, paging messages for UEs of different groups, and based on “priority” of group related to delay tolerance, apply no delay or apply a group delay being postponing “for a least delay tolerant group G1, there can be no paging delay. For a more delay tolerant group G2, the group delay can be a predetermined factor X2 times the DL queuing delay”]; 
wherein determining whether to postpone paging for the group includes determining a priority level of the group based on the priorities associated with the UEs in the group [¶0170, a paging message is addressed to STAs part of a high-priority group such as group 1, ¶0119-120 where devices are group ed based on priority level based on priorities of the UEs in the group, and delay paging for certain groups] and a number of the UEs in the group that the BS has paging for [¶0168, method of Figure 4 involves determining paging messages addressed to a number of STAs associated with a control group followed by determining to postpone based on the group thus determining to postpone based on determining a number of UEs needing to receive a paging message and being part of a group],
and paging or postponing paging for at least one of the UEs in the group based on the determination whether to postpone paging for the group [¶0170-173, paging terminals or delaying i.e. postponing based on the group the terminals belong]. 
Cherian teaches broadly group paging but does not specify a group monitors the same PO for a P-RNTI however Vaidya teaches group paging for each group of UEs comprising UEs configured to monitor a same paging occasion (PO) for a same paging radio network temporary identifier (PRNTI) [¶0104-105 UEs in a group for group paging monitor a P-RNTI in a same paging occasion].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the group paging being a same PO and common P-RNTI. Cherian teaches a group that is for common paging and it would have been obvious to modify Cherian to specify common PO and P-RNTI as in Vaidya to maintain efficiency and avoid unnecessary battery loss ¶0103.
Cherian teaches determining priorities of groups but does not teach receiving this from another network entity however Vaidya teaches receiving an indication form a network entity of priorities associated with the UEs in the group [¶0045 teaches an “information element (IE)/group name types communicated in a PAGING message from an MME to an eNodeB. These IEs/Group Names may include, but not be limited to […] ‘Paging Priority’” thus priority information may be indicated from the network].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the priority information indication as in Vaidya. Cherian teaches a group that is for common paging and based on priorities and it would have been obvious to modify Cherian to specify the priority information is sent from a network entity as this is included in 3GPP TS 36.413, §9.1.6 describing general paging behavior thus it would have been an obvious combination of prior art elements according to known techniques to specify this indication ¶0045 of Vaidya.

Regarding claim 13, Cherian teaches:
An apparatus for wireless communication, comprising: at least one processor; and a memory coupled to the at least one processor, the memory comprising code executable by the at least one processor to cause the apparatus [Figure 1, AP 104 being a hub or base station ¶0105, components in Figure 2 ¶0157] to: determine one or more groups of user equipments (UEs) [Figure 1 shows AP serving multiple UEs and see ¶0168-170 AP determines paging messages, “paging messages can be addressed to various STAs” and “determines the access control group associated with the STA 106 to which each paging message is addressed”], each group of UEs comprising UEs configured to monitor a paging [see ¶0136, pages are broadcast at a same time to a group of UEs depending on group, ¶0170-173 paging group]; determine whether to postpone paging for a group of the one or more groups of UEs based, at least in part, on a determination of priorities associated with the UEs in the group [¶0170-171, paging messages for UEs of different groups, and based on “priority” of group related to delay tolerance, apply no delay or apply a group delay being postponing “for a least delay tolerant group G1, there can be no paging delay. For a more delay tolerant group G2, the group delay can be a predetermined factor X2 times the DL queuing delay”], wherein the code executable by the at least one processor to cause the apparatus to determine whether to postpone paging for the group includes code executable by the at least one processor to cause the apparatus to determine a priority level of the group based on the priorities associated with the UEs in the group [¶0170, a paging message is addressed to STAs part of a high-priority group such as group 1, ¶0119-120 where devices are grouped based on priority level based on priorities of the UEs in the group, and delay paging for certain groups] and a number of the UEs in the group that the BS has paging for [¶0168, method of Figure 4 involves determining paging messages addressed to a number of STAs associated with a control group followed by determining to postpone based on the group thus determining to postpone based on determining a number of UEs needing to receive a paging message and being part of a group] and page or postpone paging for at least one of the UEs in the group based on the determination whether to postpone paging for the group [¶0170-173, paging terminals or delaying i.e. postponing based on the group the terminals belong]. 
Cherian teaches broadly group paging but does not specify a group monitors the same PO for a P-RNTI however Vaidya teaches group paging for each group of UEs comprising UEs configured to monitor a same paging occasion (PO) for a same paging radio network temporary identifier (PRNTI) [¶0104-105 UEs in a group for group paging monitor a P-RNTI in a same paging occasion].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the group paging being a same PO and common P-RNTI. Cherian teaches a group that is for common paging and it would have been obvious to modify Cherian to specify common PO and P-RNTI as in Vaidya to maintain efficiency and avoid unnecessary battery loss ¶0103.
Cherian teaches determining priorities of groups but does not teach receiving this from another network entity however Vaidya teaches receiving an indication form a network entity of priorities associated with the UEs in the group [¶0045 teaches an “information element (IE)/group name types communicated in a PAGING message from an MME to an eNodeB. These IEs/Group Names may include, but not be limited to […] ‘Paging Priority’” thus priority information may be indicated from the network].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the priority information indication as in Vaidya. Cherian teaches a group that is for common paging and based on priorities and it would have been obvious to modify Cherian to specify the priority information is sent from a network entity as this is included in 3GPP TS 36.413, §9.1.6 describing general paging behavior thus it would have been an obvious combination of prior art elements according to known techniques to specify this indication ¶0045 of Vaidya.

Regarding claim 25, Cherian teaches:
An apparatus for wireless communication [Figure 1, AP 104 being a hub or base station ¶0105, components in Figure 2 ¶0157], comprising: means for determining one or more groups of user equipments (UEs) [Figure 1 shows AP serving multiple UEs and see ¶0168-170 AP determines paging messages, “paging messages can be addressed to various STAs” and “determines the access control group associated with the STA 106 to which each paging message is addressed”], each group of UEs comprising UEs configured to monitor a paging [see ¶0136, pages are broadcast at a same time to a group of UEs depending on group, ¶0170-173 paging group]; means for determining whether to postpone paging for a group of the one or more groups of UEs based, at least in part, on a determination of priorities associated with the UEs in the group [¶0170-171, paging messages for UEs of different groups, and based on “priority” of group related to delay tolerance, apply no delay or apply a group delay being postponing “for a least delay tolerant group G1, there can be no paging delay. For a more delay tolerant group G2, the group delay can be a predetermined factor X2 times the DL queuing delay”], wherein the means for determining whether to postpone paging for the group includes means for determining a priority level of the group based on the priorities associated with the UEs in the group [¶0170, a paging message is addressed to STAs part of a high-priority group such as group 1, ¶0119-120 where devices are group ed based on priority level based on priorities of the UEs in the group, and delay paging for certain groups] and a number of the UEs in the group that the BS has paging for [¶0168, method of Figure 4 involves determining paging messages addressed to a number of STAs associated with a control group followed by determining to postpone based on the group thus determining to postpone based on determining a number of UEs needing to receive a paging message and being part of a group]; and means for paging or postponing paging for at least one of the UEs in the group based on the determination whether to postpone paging for the group [¶0170-173, paging terminals or delaying i.e. postponing based on the group the terminals belong]. 
Cherian teaches broadly group paging but does not specify a group monitors the same PO for a P-RNTI however Vaidya teaches group paging for each group of UEs comprising UEs configured to monitor a same paging occasion (PO) for a same paging radio network temporary identifier (PRNTI) [¶0104-105 UEs in a group for group paging monitor a P-RNTI in a same paging occasion].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the group paging being a same PO and common P-RNTI. Cherian teaches a group that is for common paging and it would have been obvious to modify Cherian to specify common PO and P-RNTI as in Vaidya to maintain efficiency and avoid unnecessary battery loss ¶0103.
Cherian teaches determining priorities of groups but does not teach receiving this from another network entity however Vaidya teaches means for receiving an indication form a network entity of priorities associated with the UEs in the group [¶0045 teaches an “information element (IE)/group name types communicated in a PAGING message from an MME to an eNodeB. These IEs/Group Names may include, but not be limited to […] ‘Paging Priority’” thus priority information may be indicated from the network].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the priority information indication as in Vaidya. Cherian teaches a group that is for common paging and based on priorities and it would have been obvious to modify Cherian to specify the priority information is sent from a network entity as this is included in 3GPP TS 36.413, §9.1.6 describing general paging behavior thus it would have been an obvious combination of prior art elements according to known techniques to specify this indication ¶0045 of Vaidya.

Regarding claim 30, Cherian teaches:
A non-transitory computer readable medium storing computer executable code thereon for wireless communications by a base station (BS) [Figure 1, AP 104 being a hub or base station ¶0105, components in Figure 2 ¶0157 known to include code], comprising: code for determining one or more groups of user equipments (UEs) [Figure 1 shows AP serving multiple UEs and see ¶0168-170 AP determines paging messages, “paging messages can be addressed to various STAs” and “determines the access control group associated with the STA 106 to which each paging message is addressed”], each group of UEs comprising UEs configured to monitor a paging [see ¶0136, pages are broadcast at a same time to a group of UEs depending on group, ¶0170-173 paging group]; code for determining whether to postpone paging for a group of the one or more groups of UEs based, at least in part, on a determination of priorities associated with the UEs in the group [¶0170-171, paging messages for UEs of different groups, and based on “priority” of group related to delay tolerance, apply no delay or apply a group delay being postponing “for a least delay tolerant group G1, there can be no paging delay. For a more delay tolerant group G2, the group delay can be a predetermined factor X2 times the DL queuing delay”]; wherein code for determining whether to postpone paging for the group includes code for determining a priority level of the group based on the priorities associated with the UEs in the group [¶0170, a paging message is addressed to STAs part of a high-priority group such as group 1, ¶0119-120 where devices are group ed based on priority level based on priorities of the UEs in the group, and delay paging for certain groups] and a number of the UEs in the group that the BS has paging for [¶0168, method of Figure 4 involves determining paging messages addressed to a number of STAs associated with a control group followed by determining to postpone based on the group thus determining to postpone based on determining a number of UEs needing to receive a paging message and being part of a group]; and code for paging or postponing paging for at least one of the UEs in the group based on the determination whether to postpone paging for the group [¶0170-173, paging terminals or delaying i.e. postponing based on the group the terminals belong]. 
Cherian teaches broadly group paging but does not specify a group monitors the same PO for a P-RNTI however Vaidya teaches group paging for each group of UEs comprising UEs configured to monitor a same paging occasion (PO) for a same paging radio network temporary identifier (PRNTI) [¶0104-105 UEs in a group for group paging monitor a P-RNTI in a same paging occasion].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the group paging being a same PO and common P-RNTI. Cherian teaches a group that is for common paging and it would have been obvious to modify Cherian to specify common PO and P-RNTI as in Vaidya to maintain efficiency and avoid unnecessary battery loss ¶0103.
Cherian teaches determining priorities of groups but does not teach receiving this from another network entity however Vaidya teaches receiving an indication form a network entity of priorities associated with the UEs in the group [¶0045 teaches an “information element (IE)/group name types communicated in a PAGING message from an MME to an eNodeB. These IEs/Group Names may include, but not be limited to […] ‘Paging Priority’” thus priority information may be indicated from the network].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the priority information indication as in Vaidya. Cherian teaches a group that is for common paging and based on priorities and it would have been obvious to modify Cherian to specify the priority information is sent from a network entity as this is included in 3GPP TS 36.413, §9.1.6 describing general paging behavior thus it would have been an obvious combination of prior art elements according to known techniques to specify this indication ¶0045 of Vaidya.

Claim(s) 2, 14, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherian et al. (“Cherian”) (US 20130339438 A1) in view of Vaidya et al. (“Vaidya”) (US 20160007316 A1) and Papasakellariou (US 20170273056 A1).

Regarding claim 2, Cherian-Vaidya teaches:
The method of claim 1, wherein the paging comprises: and transmitting a paging message [¶0170-173 of Cherian teaches transmitting]. 
Cherian teaches sending paging but not paging DCI however Papasakellariou teaches transmitting a paging downlink control information (DCI) with the PRNTI [For a DCI format scheduling a PDSCH paging a group of UEs, the RNTI can be a P-RNTI ¶0097].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the DCI with the P-RNTI. Cherian teaches a group that is for common paging and Vaidya teaches PDCCH related to paging ¶0086 and it would have been obvious to modify Cherian-Vaidya to specify paging DCI as in Papasakellariou ¶0097 in order to schedule a paging PDSCH thus it would have been an obvious combination of prior art elements according to known techniques to communicate paging information.

Regarding claim 14, Cherian-Vaidya teaches:
The apparatus of claim 13, wherein the paging comprises: and transmitting a paging message [¶0170-173 of Cherian teaches transmitting]. 
Cherian teaches sending paging but not paging DCI however Papasakellariou teaches transmitting a paging downlink control information (DCI) with the PRNTI [For a DCI format scheduling a PDSCH paging a group of UEs, the RNTI can be a P-RNTI ¶0097].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the DCI with the P-RNTI. Cherian teaches a group that is for common paging and Vaidya teaches PDCCH related to paging ¶0086 and it would have been obvious to modify Cherian-Vaidya to specify paging DCI as in Papasakellariou ¶0097 in order to schedule a paging PDSCH thus it would have been an obvious combination of prior art elements according to known techniques to communicate paging information.

Regarding claim 26, Cherian-Vaidya teaches:
The apparatus of claim 25, wherein the means for paging comprises: and means for transmitting a paging message [¶0170-173 of Cherian teaches transmitting]. 
Cherian teaches sending paging but not paging DCI however Papasakellariou teaches means for transmitting a paging downlink control information (DCI) with the PRNTI [For a DCI format scheduling a PDSCH paging a group of UEs, the RNTI can be a P-RNTI ¶0097].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the DCI with the P-RNTI. Cherian teaches a group that is for common paging and Vaidya teaches PDCCH related to paging ¶0086 and it would have been obvious to modify Cherian-Vaidya to specify paging DCI as in Papasakellariou ¶0097 in order to schedule a paging PDSCH thus it would have been an obvious combination of prior art elements according to known techniques to communicate paging information.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherian et al. (“Cherian”) (US 20130339438 A1) in view of Vaidya et al. (“Vaidya”) (US 20160007316 A1) and Bejerano et al. (“Bejerano”) (US 20120083293 A1).

Regarding claim 4, Cherian-Vaidya teaches:
The method of claim 1, wherein determining whether to postpone paging for the group further comprises: determining to page the group of UEs in a first available PO when at least one of the UEs of the group of UEs has a priority above a first threshold [Cherian teaches ¶0170-173 paging for a certain priority being not delay tolerant]; and determining to postpone the paging to a later PO when none of the UEs of the group of UEs has a priority at or above the first threshold and the number of UEs of the group of UEs that the BS has paging for is below the second threshold [Examiner notes that this is a method claim thus the remaining limitation is a contingent limitation contingent on certain conditions being true by reciting “When” and as the reference does not define this specific scenarios, they are not deemed to have patentable weight. Examiner notes that replacing “when” with “in response to” will overcome this interpretation].
Cherian teaches paging but does not teach determining a number above a threshold however Bejerano teaches determining to page the group of UEs in the first available PO when the number of UEs of the group of UEs that the BS has paging for is at or above a second threshold [¶0023, network device determines if a number of mobile devices for paging is above a threshold, and pages the mobiles as a group if above a threshold, and does not page the mobiles as a group if below a threshold, i.e. “postpones” a “group” paging by not transmitting a group paging at this time if not above a threshold as other means of paging are performed at this time].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a condition for the number of devices in a group as in Bejerano. Cherian teaches applying a group delay and it would have been obvious to modify Cherian to specify measuring the number of UEs in a group above a threshold as Bejerano teaches this is used in determining whether to do group paging or postpone “paging for the group” i.e. not send the group paging to avoid waking up every device one-by-one during congestion and reduce latency ¶0005.

Claim(s) 6, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherian et al. (“Cherian”) (US 20130339438 A1) in view of Vaidya et al. (“Vaidya”) (US 20160007316 A1) and Wu et al. (“Wu”) (US 20210136725 A1).

Regarding claim 6, Cherian teaches:
A method of wireless communication by a base station (BS), comprising:
Determining one or more groups of user equipments (UEs) [Figure 1 shows AP serving multiple UEs and see ¶0168-170 AP determines paging messages, “paging messages can be addressed to various STAs” and “determines the access control group associated with the STA 106 to which each paging message is addressed”], each group of UEs comprising UEs configured to monitor a paging [see ¶0136, pages are broadcast at a same time to a group of UEs depending on group, ¶0170-173 paging group]; determining whether to postpone paging for a group of the one or more groups of UEs based, at least in part, on a determination of priorities associated with the UEs in the group [¶0170-171, paging messages for UEs of different groups, and based on “priority” of group related to delay tolerance, apply no delay or apply a group delay being postponing “for a least delay tolerant group G1, there can be no paging delay. For a more delay tolerant group G2, the group delay can be a predetermined factor X2 times the DL queuing delay”]; and paging or postponing paging for at least one of the UEs in the group based on the determination [¶0170-173, paging terminals or delaying i.e. postponing based on the group the terminals belong]. 
Cherian teaches broadly group paging but does not specify a group monitors the same PO for a P-RNTI however Vaidya teaches group paging for each group of UEs comprising UEs configured to monitor a same paging occasion (PO) for a same paging radio network temporary identifier (PRNTI) [¶0104-105 UEs in a group for group paging monitor a P-RNTI in a same paging occasion].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the group paging being a same PO and common P-RNTI. Cherian teaches a group that is for common paging and it would have been obvious to modify Cherian to specify common PO and P-RNTI as in Vaidya to maintain efficiency and avoid unnecessary battery loss ¶0103.
Cherian teaches determining priorities of groups but does not teach receiving this from another network entity however Vaidya teaches receiving an indication form a network entity of priorities associated with the UEs in the group [¶0045 teaches an “information element (IE)/group name types communicated in a PAGING message from an MME to an eNodeB. These IEs/Group Names may include, but not be limited to […] ‘Paging Priority’” thus priority information may be indicated from the network].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the priority information indication as in Vaidya. Cherian teaches a group that is for common paging and based on priorities and it would have been obvious to modify Cherian to specify the priority information is sent from a network entity as this is included in 3GPP TS 36.413, §9.1.6 describing general paging behavior thus it would have been an obvious combination of prior art elements according to known techniques to specify this indication ¶0045 of Vaidya.
Cherian teaches obtaining the paging messages during determination of postponing but does not expressly teach based another time duration however 
Wu teaches wherein determining whether to postpone paging for the group is further based on a time duration since a paging message for the group was received at the BS [¶0064-65, a delay determined based on interval between sending a PDCCH and the PDSCH with the paging considered a duration in the time since receiving the paging message at the base station].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cherian to include as a factor in delay the time a message is held as the claim does not further specify how this duration is used other than that there is a duration in which the paging is held at the base station. Cherian teaches ¶0170-173 that queuing time may be used in determining the delay thus it would have been obvious to modify Cherian to further specify that the time includes a time in which the paging message is held at the base station as in Wu who teaches this time allows for UEs to determine characteristics of the PDSCH ¶0065. 

Regarding claim 18, Cherian teaches:
An apparatus for wireless communication by a base station (BS) comprising:
at least one processor; and a memory coupled to the at least one processor, the memory comprising code executable by the at least one processor to cause the apparatus [Figure 1, AP 104 being a hub or base station ¶0105, components in Figure 2 ¶0157] to: determine one or more groups of user equipments (UEs) [Figure 1 shows AP serving multiple UEs and see ¶0168-170 AP determines paging messages, “paging messages can be addressed to various STAs” and “determines the access control group associated with the STA 106 to which each paging message is addressed”], each group of UEs comprising UEs configured to monitor a paging [see ¶0136, pages are broadcast at a same time to a group of UEs depending on group, ¶0170-173 paging group]; determine whether to postpone paging for a group of the one or more groups of UEs based, at least in part, on a determination of priorities associated with the UEs in the group [¶0170-171, paging messages for UEs of different groups, and based on “priority” of group related to delay tolerance, apply no delay or apply a group delay being postponing “for a least delay tolerant group G1, there can be no paging delay. For a more delay tolerant group G2, the group delay can be a predetermined factor X2 times the DL queuing delay”]; and page or postpone paging for at least one of the UEs in the group based on the determination [¶0170-173, paging terminals or delaying i.e. postponing based on the group the terminals belong]. 
Cherian teaches broadly group paging but does not specify a group monitors the same PO for a P-RNTI however Vaidya teaches group paging for each group of UEs comprising UEs configured to monitor a same paging occasion (PO) for a same paging radio network temporary identifier (PRNTI) [¶0104-105 UEs in a group for group paging monitor a P-RNTI in a same paging occasion].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the group paging being a same PO and common P-RNTI. Cherian teaches a group that is for common paging and it would have been obvious to modify Cherian to specify common PO and P-RNTI as in Vaidya to maintain efficiency and avoid unnecessary battery loss ¶0103.
Cherian teaches determining priorities of groups but does not teach receiving this from another network entity however Vaidya teaches receiving an indication form a network entity of priorities associated with the UEs in the group [¶0045 teaches an “information element (IE)/group name types communicated in a PAGING message from an MME to an eNodeB. These IEs/Group Names may include, but not be limited to […] ‘Paging Priority’” thus priority information may be indicated from the network].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the priority information indication as in Vaidya. Cherian teaches a group that is for common paging and based on priorities and it would have been obvious to modify Cherian to specify the priority information is sent from a network entity as this is included in 3GPP TS 36.413, §9.1.6 describing general paging behavior thus it would have been an obvious combination of prior art elements according to known techniques to specify this indication ¶0045 of Vaidya.
Cherian teaches obtaining the paging messages during determination of postponing but does not expressly teach based another time duration however 
Wu teaches wherein determining whether to postpone paging for the group is further based on a time duration since a paging message for the group was received at the BS [¶0064-65, a delay determined based on interval between sending a PDCCH and the PDSCH with the paging considered a duration in the time since receiving the paging message at the base station].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cherian to include as a factor in delay the time a message is held as the claim does not further specify how this duration is used other than that there is a duration in which the paging is held at the base station. Cherian teaches ¶0170-173 that queuing time may be used in determining the delay thus it would have been obvious to modify Cherian to further specify that the time includes a time in which the paging message is held at the base station as in Wu who teaches this time allows for UEs to determine characteristics of the PDSCH ¶0065. 

Claim(s) 8, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherian et al. (“Cherian”) (US 20130339438 A1) in view of Vaidya et al. (“Vaidya”) (US 20160007316 A1) and Hsu et al. (“Hsu”) (US 20130015953 A1).

Regarding claim 8, Cherian-Vaidya teaches:
The method of claim 1.
Cherian teaches determining groups but does not teach an indication of groups however Hsu teaches wherein determining the one or more groups of UEs comprises receiving an indication of the one or more groups of UEs [¶0049 MME sends to eNB group ID information].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an indication of the paging groups in Cherian. Cherian teaches determining paging groups but does not teach receiving information of the groups however it would have been obvious to modify Cherian to include a message with group IDs as in Hsu who teaches this allows for group paging to enhance performance for MTC devices ¶0048. 

Regarding claim 20, Cherian-Vaidya teaches:
The apparatus of claim 13.
Cherian teaches determining groups but does not teach an indication of groups however Hsu teaches wherein the code executable by the at least one processor to cause the apparatus to determine the one or more groups of UEs comprises code executable by the at least one processor to cause the apparatus to receive an indication of the one or more groups of UEs [¶0049 MME sends to eNB group ID information].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an indication of the paging groups in Cherian. Cherian teaches determining paging groups but does not teach receiving information of the groups however it would have been obvious to modify Cherian to include a message with group IDs as in Hsu who teaches this allows for group paging to enhance performance for MTC devices ¶0048. 


Allowable Subject Matter
Claim 5, 7, 16-17, 19, 28-29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140221023 A1 - ¶0075-76.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/             Primary Examiner, Art Unit 2478